Hile, C. J. This is an appeal from so much of a divorce decree as divided the title to lots 2 and 3 of Moore’s Addition to the town of Benton between husband and wife. They acquired three lots during coverture: Lot 9,. block 56, of Allen’s Addition, the deed being made in the name of husband and wife jointly. Both sides concede the correctness of that deed. And lots 2 and 3, by separate deeds, were purchased and, as found by the chancellor, were paid for by the joint earnings of both parties. The evidence undisputably establishes the fact that the husband caused the deeds to said lots 2 and 3, block 2, Moore’s Addition, to be made from, the vendor, Moore, to Mrs. Jentzsch. Had the property been paid for by the earnings of the husband alone, and he had caused the deed to be made in the name of the wife, there would have been no trust created, but it would have been a gift, unless the circumstances showed otherwise; and there is nothing to show otherwise here. This has long been settled by many decisions in this State, the last of which is O’Hair v. O’Hair, 76 Ark. 389. Judgment reversed, and cause remanded with directions to enter decree in conformity herewith.